Citation Nr: 1031057	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a chronic disorder 
manifested by vertigo.

3.  Entitlement to service connection for a chronic breast 
disorder to include fibrocystic breast disease.

4.  Entitlement to service connection for chronic hay fever.

5.  Entitlement to service connection for chronic tinnitus.

6.  Entitlement to service connection for a chronic right knee 
disorder to include arthritis.

7.  Entitlement to service connection for a chronic left knee 
disorder to include arthritis.

8.  Entitlement to service connection for a chronic right ankle 
disorder to include arthritis.

9.  Entitlement to service connection for a chronic left ankle 
disorder to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2006.  This matter was 
originally on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia.

In March 2006, the Veteran testified at a central office hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The issues of entitlement to service connection for chronic 
sinusitis, a chronic disability manifested by vertigo, chronic 
hay fever, chronic tinnitus, chronic right and left knee 
disabilities, and chronic right and left ankle disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral fibrocystic breast disease was first diagnosed during 
active service.


CONCLUSION OF LAW

Bilateral fibrocystic breast disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first 
question that must be addressed, therefore, is whether incurrence 
of fibrocystic breast disease is factually shown during service.  
The Board concludes that it was.  The Veteran's service treatment 
records clearly indicate that the Veteran was diagnosed with 
bilateral fibrocystic disease by mammogram in December 1991.  

The report of an April 2007 VA examination indicates that the 
veteran has had bilateral fibrocystic disease since 1990.
Accordingly, the Board concludes that the evidence in this case 
supports a claim for fibrocystic breast disease.    


ORDER

Entitlement to service connection for fibrocystic breast disease 
is granted.


REMAND

With respect to the remaining issues on appeal, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand . . . is required."  Littke v. Derwinski, 1 
Vet.App. 90, 93 (1990).  The Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes the 
conduct of a thorough and contemporaneous medical examination. . 
. ."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  Although 
the Veteran was afforded a VA examination in conjunction with her 
claims for service connection for chronic sinusitis, chronic 
disorder manifested by vertigo, chronic hay fever, right and left 
knee conditions, and right and left ankle conditions in December 
2003, this examination is not adequate for appellate purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's 
claims file was not available for review.  As such, all available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the Veteran's condition operated to protect Veterans 
against an adverse decision based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In 
West v. Brown, 7 Vet.App. 70 (1994), the Court clearly indicated 
that the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not reflect 
reliance upon a complete and accurate history was inadequate for 
rating purposes and "frustrates effective judicial review."  
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to tinnitus, the Veteran reported occasional 
bilateral tinnitus at the December 2003 audiological evaluation.  
The examiner stated that the reports of subjective tinnitus could 
not be substantiated.  However, the Board notes that the Veteran 
is competent to state that she was exposed to in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms of tinnitus "because ringing in the ears is 
capable of lay observation.  Charles v. Principi, 16 Vet. App 
370, 374-75 (2002).  At her March 2006 Board hearing, the Veteran 
testified that he first started experiencing problems with her 
ears (ringing or rushing) in the late 1980s.  The Veteran 
testified that it was more like a muffling or seashells or 
running waterfalls and that it would come and go recurring about 
six times a month.  In addition, the Board notes that according 
to the Mayo Clinic, tinnitus can be related not only to hearing 
loss and exposure to acoustic trauma, but to other problems such 
as earwax blockage, ear bone changes, Meniere's disease, stress 
and depression, TMJ disorders, head injuries or neck injuries, 
acoustic neuroma, blood vessel disorders, head and neck tumors, 
atherosclerosis, high blood pressure, turbulent blood flow, 
malformation of capillaries, and some medications. 

Thus, the Board finds that the Veteran should be afforded an 
additional examination to determine the etiology of any chronic 
tinnitus.

A remand is, therefore, required to afford the Veteran adequate 
VA examinations with respect to these issues. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if she 
has received any VA or non-VA medical treatment for 
sinusitis, vertigo, hay fever, tinnitus, knees, or 
ankles that is not evidenced by the current record.  
If so, the Veteran should be provided with the 
necessary authorizations for the release of any 
treatment records not currently on file.  These 
records should then be obtained and associated with 
the claims folder.  The Veteran should be advised that 
she may also submit any evidence or further argument 
relative to the claims at issue.

 2.  The Veteran should be afforded the appropriate VA 
examinations to determine the etiology of any current 
sinusitis, vertigo, hay fever, knee, and ankle 
disabilities.   The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any indicated 
diagnostic tests and studies should be accomplished.  

The examiner should provide a diagnosis related to 
each of the claimed conditions, and if a diagnosis is 
not rendered, should indicate whether the Veteran at 
any time had a diagnosis for any of the claimed 
conditions and whether or not the claimed conditions 
were acute or chronic.  For those conditions that are 
diagnosed as chronic, the examiner should render an 
opinion as to whether it is at least as likely as not 
that the diagnosed chronic condition is related to the 
symptoms documented during the Veteran's active duty 
service or the result of the Veteran's active duty 
service.  

With respect to tinnitus, the examiner is asked to 
render an opinion as to whether there is a diagnosis 
of tinnitus, and if so, whether it is at least as 
likely as not that the Veteran's tinnitus is a result 
of active duty service or service connected 
disability.  If the examiner determines that the 
Veteran has a diagnosis of tinnitus, but that it is 
not the result of the Veteran's active duty service or 
service-connected disability, the examiner is asked to 
identify the etiology of such tinnitus.

It would be helpful if the examiner would use the 
following language, as may be appropriate:  "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both for 
and against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The examiner 
should provide a complete rationale for any opinion 
provided.

3.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


